DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 8/10/2022, that was in response to the Office action dated 7/5/2022. Claims 1-20 are pending, claim(s) 1, 5 and 10 has/have been amended, while claim(s) 2-4, 6-9 and 11-20 are presented as originally claimed.
Allowable Subject Matter
Claims 10-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is agreed that Rober does not disclose the heating element within the cooking cavity. It will be shown below that this feature is an obvious limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al [20150289324], further in view of Westerberg [6011242].
With respect to claim 1, Rober discloses: A cooking system comprising: " a cooking body defining a cooking cavity, a top, and a bottom, wherein the cooking body (20) is associated with a device identifier (82, 132); " an optical sensor (69) mounted proximal the top, wherein the optical sensor is directed toward the cooking cavity [see FIG 2]; " an identification module (38, 1002) in communication with the optical sensor, the identification module configured to automatically determine a foodstuff identifier for foodstuff within the cooking cavity based on an image recorded by the optical sensor [paragraph 0056]; " a heating element (32) in thermal contact with the cooking cavity [paragraph 0022]; and  " a processing system (CPU), in communication with the identification module [paragraph 0031], that is configured to: " select cooking instructions based on the foodstuff identifier and the device identifier [paragraph 0061]; and " control operation of the heating element according to the set of cooking instructions [see FIG 7, paragraph 0065].
Rober however does not disclose that the cooking element is located within the cooking cavity.
Westerberg makes up for these deficiencies by teaching an oven capable of detecting a color change of a food surface with a sensor (38) wherein the heating elements are lamps (16, 18) located within the cooking chamber [see FIG 2, col 7, line 45-65] that is usable with a microwave similar to the one disclose in Rober [col 11, line 20-29]. 
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the oven of Rober with the teachings of Westerberg because Westerberg teaches an oven that uses lamps for coloring the food, allowing for an obtained image of the food to be easily comparable to a desired finished product. 
Rober further discloses:
{cl. 2} The method of Claim 1, wherein the set of cooking instructions are automatically retrieved based on the cooking body [paragraph 0053].
{cl. 5} The cooking system of Claim 1, further comprising: " a remote database (95), comprising: * a plurality of stored foodstuff identifiers (136-139); * a plurality of device identifiers; and * a plurality cooking instructions, each associated with a different combination of device identifiers and foodstuff identifiers; and " a wireless communication module mounted to the cooking body and configured to receive the cooking instructions from the remote database [see FIG 6, paragraph 0055-0058].
{cl. 6} The cooking system of Claim 5, further comprising: " a second cooking body associated with a second device identifier different from the first device identifier; " a second wireless communication module mounted to the second cooking body and configured to receive secondary cooking instructions, different from the cooking instructions, from the remote database, wherein the secondary cooking instructions are associated with the foodstuff identifier and the second device identifier; and * a second heating element in thermal contact with the second cooking body [see FIG 6, regarding element 20, 130].
{cl. 7} The cooking system of Claim 6, wherein the first and second cooking bodies comprise different appliance types [see FIG 6].
{cl. 8} The cooking system of Claim 1, further comprising a local control system (134), mounted to the cooking body, that is configured to retrieve the cooking instructions from the processing system in response to foodstuff identifier determination [paragraph 0055].
Claim(s) 2-4, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al [20150289324], in view of Westerberg [6011242], further in view of Yi [20100140248].
With respect to claims 3-4, Rober discloses the invention as substantially claimed, however does not disclose the limitations further detailing the instructions being retrieved.
Yi makes up for these deficiencies by teaching an oven body (1) having and RF identifier (103) therein showing:
{cl. 3} The cooking system of Claim 2, wherein the cooking body is part of an oven, wherein the processing system is configured to select the cooking instructions based on the foodstuff identifier and the oven [paragraph 0071].
{cl. 4} The cooking system of Claim 3, wherein the oven sends an oven identifier to the processing system (111) [see FIG 5, paragraph 0080].
{cl. 9} The cooking system of Claim 1, further comprising a local control system, mounted to the cooking body, that is configured to retrieve the cooking instructions from the processing system in response to foodstuff identifier determination [paragraph 0075-0079].
It would have been obvious at the time of filing the invention to modify the apparatus of Rober with the teachings of Yi because Yi provides a memory-based control system that allows the user to access previous cooking data to ensure foods are cooked to previous satisfaction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/3/2022